    Case 5:21-cv-00472-JFW-SHK Document 23 Filed 08/23/21 Page 1 of 1 Page ID #:202




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      EDCV21-472 JFW(SHKx)                                            Date: August 23, 2021

Title:        Whitehorn Construction, Inc.-v- Berean Healthcare Staffing, Inc. et al.


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE WHY SANCTIONS SHOULD
                                         NOT BE IMPOSED FOR FAILURE TO COMPLY WITH
                                         THE COURT’S ORDER

       In the Court’s Scheduling and Case Management Order (“CMO”), filed April 7, 2021 (Docket
No. 8), the Court set August 2, 2021 as the last day to conduct a Settlement Conference, and
August 6, 2021 as the last day to file a Joint Report Re: Results of Settlement Conference. Based
on the Joint Stipulation of Counsel to Complete ADR Within 60 Days, filed on August 17, 2021
(Docket No. 18), it appears that the parties have violated the Court's CMO by failing to complete
the Settlement Conference by the Court ordered deadline of August 2, 2021 and for failing to file a
Joint Report by August 6, 2021.

       Accordingly, the parties are ordered to show cause in writing by August 25, 2021, why the
Court should not impose sanctions in the amount of $1,500.00 on lead counsel for the parties or
dismiss this action for violating the Court’s CMO. No oral argument on this matter will be heard
unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order to
Show Cause will stand submitted upon the filing of the response to the Order to Show Cause.
Failure to respond to the Order to Show Cause will result in the dismissal of this action.

         IT IS SO ORDERED.




                                                                                Initials of Deputy Clerk sr
